Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and dependent claims 4-8, 22, 24, 30, 37-40 and 9 and dependent claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose the embodiment recited in claims 1 and 9.  Based on the first interpretation of claims 1 and 9, If the three carbon fiber composite layers are in contact, the first and second glass layers would be on either side of the three carbon fiber composite layer.  If rd aluminum, 3rd glass, 1st aluminum, 1st glass layer, 1st carbon layer, 3rd carbon layer, 2nd carbon layer, 2nd glass layer and 2nd aluminum layer.
This embodiment where the three carbon layers in the center and there are alternative glass and aluminum layers on the exterior is not disclosed or shown in the figures.
Based on a second possible interpretation of the claims, the specification discloses an embodiment in Fig. 5, where there is an I-beam type of structure where second aluminum composite layers are separated by the second glass and third carbon layers and the second glass composite layers are separated by the third carbon layers.  The claims and specification are not specific with regard to the sublayers any of the first, second and third glass, carbon and aluminum layers actually being distinct layers that are not adjacent each other.  For example, the claim to a third aluminum layer is interpreted as one or one set of aluminum layers and not aluminum layers that can be distributed throughout the 

    PNG
    media_image1.png
    670
    1349
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 4-8, 22, 24, 30, 37-40 and 9 and dependent claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 requires the three carbon composite layers to be in contact with each other, but then the first and second glass layers are on opposite sides of the rd aluminum, 3rd glass, 1st aluminum, 1st glass layer, 1st carbon layer, 3rd carbon layer, 2nd carbon layer, 2nd glass layer and 2nd aluminum layer.
The alternate interpretation is shown as Fig. 5 above.  Clarification is required.
Claims 1 and dependent claims 4-8, 22, 24, 30, 37-40 and 9 and dependent claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “first glass composite layers” in claim 1 and 9 is used by the claim to mean “glass composite layers that are placed throughout the laminate” while the accepted meaning is “a set of glass composite layers that are adjacent each other.” The term is indefinite because the specification does not clearly redefine the term.  The specification refers to sublayers and if the sublayers of the first, second or third glass, carbon or aluminum layers can be split up and positioned throughout the laminate, clarification is required because it is not clear what the scope of the claim includes or excludes and what order of layers is required.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 112(a) and (b) rejections have been fully considered and are persuasive and the previous 112(a) and (b) rejections are withdrawn.  New 112(a) and (b) rejections are presented in light of the claim amendments. 
As the claim amendments are not supported in the specification and omit the structural relationship between the layers, interpretation of the claims in view of the prior art cannot be made and the 35 USC 103 and Double Patenting rejections are withdrawn until further clarification is provided.
If the embodiment of Fig. 5 is the intended embodiment (shown above with respect to the 112 rejections, claim amendments are required to describe in a manner that represents the figure.  Figure 5 as shown in the specification, is not found in the prior art with the order of layers presented and flowpaths as described and the structure 
Examiner is available for interview if Applicant believes this will further prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kirkwood US 5688426
Chien US 20170284099

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796